                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


JOSEPH A. WEIR                                  :         DOCKET NO. 2:18-cv-1276
     REG. # 15526-032

VERSUS                                          :         JUDGE JAMES D. CAIN, JR.

R. MYERS, ET AL.                                :         MAGISTRATE JUDGE KAY


                                          JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 19] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation as stated by Plaintiff, Joseph A.

Weir in Doc. #51, p. 1, in the record;

       IT IS ORDERED that all claims against defendants the United States, Howard, Moody,

Myers, Niels, Willis, Deville, Riner, and Sumbler be DISMISSED WITH PREJUDICE under

28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii).

       THUS DONE AND SIGNED in Chambers this 14th day of November, 2019.


                         _______________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
